Title: To James Madison from “Cassius,” 29 June 1810 (Abstract)
From: “Cassius“
To: Madison, James


29 June 1810. Declares he is a friend to JM and the administration but fears that JM’s confidence has been abused by “a set of political earwigs.” Criticizes JM’s appointments of Buckner Thruston and Benjamin Howard on the grounds that it is wrong for the executive to remove men from Congress by naming them to office. The executive should respect the separation of powers and not touch men in their “legislative character.” Congressmen distracted from their legislative duties by the prospect of appointments “cease to be the agents of the people” and become “the Tools of the Executive.” Points to the example of the British House of Commons, where members are corrupted by ministerial “bribes and pensions and offices.” Does not mean to insinuate that JM has corrupt motives but warns that dangerous precedents are being set.
